Citation Nr: 1234071	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-35 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which in part denied service connection for hearing loss and entitlement to nonservice-connected pension benefits.  

The case was previously before the Board in October 2009 and December 2010 when it was remanded for examination of the veteran and medical opinions.  The Veteran has failed to report for scheduled Compensation and Pension examinations on three separate occasions.  


FINDINGS OF FACT

1.  The Veteran served in the Navy and was assigned aviation duties; he was exposed to acoustic trauma in the form of aircraft noise exposure during service.  

2.  Service treatment records reveal audiometric evidence of hearing loss during active service.  

3.  A May 2005 VA audiology examination revealed a current hearing loss disability which the examiner indicated was conductive hearing loss; the examiner's medical opinion was that the current hearing loss disability was not related to noise exposure during service.  

4.  There is no credible evidence linking any current hearing loss to active service or noise exposure during service.    

5.  The Veteran, without good cause, failed to report to VA examinations scheduled in conjunction with his claim for nonservice-connected pension benefits.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, (2011).  

2. The Veteran's failure to report for a VA examinations requires that the claim for entitlement to nonservice-connected pension benefits be denied. 38 C.F.R. § 3.655(b)  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice was provided in a letter dated January 2002, which is prior to the initial denial of the claims by the RO.  Additional notice related to disability ratings and effective dates was provided in a March 2006 letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated, most recently in a March 2012 Supplemental Statement of the Case.  Mayfield, 444 F.3d at 1333.  

VA has obtained available service personnel records; service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and, afforded him  the opportunity to present statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and she has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran claims entitlement to service connection for bilateral hearing loss.  He claims that he has a current hearing loss disability which was caused by noise exposure during service.  In his November 2005 substantive appeal he asserted that he had hearing loss during service which was caused by aircraft noise exposure during service.  

Service treatment records reveal that multiple audiological evaluations of the Veteran were conducted.  

In October 1995, entrance examination of the Veteran was conducted.  Audiological evaluation was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
25
LEFT
20
15
0
20
30

The puretone thresholds, in decibels, at 6,000 Hertz were 20 decibels in both ears.  

In November 1995, another audiological evaluation was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
10
15
LEFT
10
10
0
10
25

The puretone thresholds, in decibels, at 6,000 Hertz were 10 decibels in the right ear and 20 decibels in the left ear.  

In April 1996, another audiological evaluation was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
20
30
LEFT
25
25
5
20
35

The puretone thresholds, in decibels, at 6,000 Hertz were 20 decibels in the right ear and 25 decibels in the left ear.  

In March 1997, still another audiological evaluation was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
15
20
LEFT
30
20
10
15
30

The puretone thresholds, in decibels, at 6,000 Hertz were 10 decibels in the right ear and 30 decibels in the left ear.  

In September 1997, separation examination of the Veteran was conducted.  Audiological evaluation was conducted and revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
15
20
LEFT
30
25
10
20
35

The puretone thresholds, in decibels, at 6,000 Hertz were 10 decibels in the right ear and 35 decibels in the left ear.  

Because the threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss, these results show that the Veteran had some degree of hearing loss during active service.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In May 2005, a VA audiology Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's service treatment records and noted that the separation examination audiogram revealed mild hearing loss at some testing levels in both ears.  The Veteran reported noise exposure during service and that he had a sudden decrease in hearing acuity during service while exposed to noise aboard an aircraft carrier.  

VA audiology evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
45
65
80
LEFT
60
55
45
80
95

The average pure tone decibel loss at the above frequencies was 63 for the right ear and 69 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  These test results indicate a current hearing loss disability within the criteria established at 38 C.F.R. § 3.385. 

After a full examination the audiologist's medical opinion was that the Veteran had conductive, not sensorineural hearing loss, which was not related to his military noise exposure.  

The Board remanded the appeal twice in October 2009 and December 2010.  In each instance the Board was seeking additional VA examination with respect to the Veteran's claimed hearing loss to obtain additional evidence and have the examiner provide additional rationale for the diagnosis and opinion that the Veteran had conductive hearing loss which was unrelated to military noise exposure.  The Veteran has failed to report on three separate occasions for the scheduled Compensation and Pension examinations.  

When a claimant fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655(a), (b).  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

"In the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

Review of the record reveals that VA has scheduled the Veteran for three Compensation and Pension examinations related to his claim for service connection for hearing loss.  VA attempted to notify the Veteran of the scheduled examinations at each of the three addresses he has reported living at.  In a statement contained on a VA Form 646 dated May 2012, the Veteran's representative acknowledges that the Veteran has failed to report to multiple scheduled VA examinations without good cause.  

The evidence of record reveals that the Veteran was exposed to aircraft noise during active service.  Service treatment records contain audiograms showing some hearing loss during service.  While the May 2005 VA Compensation and Pension examination reveals a current hearing loss disability, the medical opinion of record is that the current hearing loss is conductive, not sensorineural, and that it is not related to the noise exposure during service.  The Veteran has not asserted a continuity of symptomatology of hearing loss from service to the present.  VA has attempted to assist the Veteran by scheduling additional VA audiology examinations; he has failed to report for examination, without good cause, on three separate occasions.  The claim shall be rated based on the evidence of record pursuant to 38 C.F.R. § 3.655 (b).  There is no credible evidence of a nexus between the current conductive hearing loss and the Veteran's noise exposure and documented hearing loss during service.  

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss; there is no doubt to be resolved; and service connection is not warranted.

III.  Nonservice-Connected Pension

The Veteran claims entitlement to nonservice-connected pension benefits.  

The Board remanded the appeal twice in October 2009 and December 2010.  In each instance the Board was seeking additional VA examination with respect to the Veteran's claims that his hearing loss rendered him permanently and totally disabled for VA pension purposes.  

Again the Veteran has failed to report for the scheduled Compensation and Pension examinations on three separate occasions.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b)(emphasis added).  

The Veteran's claim for nonservice-connected pension benefits is not an original compensation claim; it is an "other original claim."  

The Veteran failed to report to three separate scheduled Compensation and Pension examinations and he has not provided a reason for failing to report.  As the Veteran failed to report for the VA examination scheduled in connection with his claim for nonservice-connected pension benefits without providing good cause, his claim must be denied.  The use of the word "shall" under 38 C.F.R. § 3.655(b) leaves no discretion to the Board in this matter.  Where the law, and not the evidence, is dispositive, the claim should be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426   (1994).  Accordingly, the claim must be denied; entitlement to nonservice-connected pension benefits is not warranted.  



ORDER

Service connection for bilateral hearing loss is denied.  

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


